Exhibit 10.31

AMENDMENT NO. 1 TO

CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amendment No. 1 (this "Amendment") to the Change of Control Severance
Agreement (the "Agreement") entered into as of December 14, 2001, between Faraj
Aalaei (the "Employee") and Centillium Communications, Inc., a Delaware
Corporation (the "Company"), is entered into effective as of November 19, 2002
(the "Effective Date").

WHEREAS, the Company and the Employee wish to amend the Agreement as set forth
in this Amendment;

NOW THEREFORE, for good and valuable consideration the sufficiency of which
hereby is acknowledged, the parties hereby amend the Agreement as follows:

Amendment to Section 3(a)(i)
. Section 3(a)(i) of the Agreement is hereby amended and restated in its
entirety as follows:

"(i) Severance Payment. The Employee shall be entitled to receive a lump-sum
severance payment (less applicable withholding taxes) equal to (x) 200% of the
Employee's Annual Base Salary (as defined herein ) plus (y) 200% of the
Employee's Annual Target Bonus (as defined herein)."

Amendment to Section 3(a)(ii)
. Section 3(a)(ii) of the Agreement is hereby amended by adding the following
sentence at the end of Section 3(a)(ii):

Employee shall have a period of five (5) years following a Change of Control to
exercise options vested at the time of, or which vest as a result of, a Change
of Control.

Amendments to Section 6
. The following new paragraphs (e) and (f) are hereby added to Section 6 of the
Agreement:

"(e) Annual Base Salary. "Annual Base Salary" shall mean an amount equal to
$375,000, regardless of the actual base salary that the Company may from time to
time pay to the Employee."

"(f) Annual Target Bonus. "Annual Target Bonus" shall mean an amount equal to
the Annual Base Salary."

Modification
. No provision of this Amendment shall be modified, waived or discharged unless
the modification, waiver or discharge is agreed to in writing and signed by the
Employee and by an authorized officer of the Company (other than the Employee).
Entire Agreement
. This Amendment constitutes the entire agreement of the parties hereto and
supersedes in their entirety all prior representations, understandings,
undertakings or agreements (whether oral or written and whether expressed or
implied) of the parties with respect to the subject matter hereof. In all other
respects, the Agreement shall continue in force without amendment.
Choice of Law
. The validity, interpretation, construction and performance of this Amendment
shall be governed by the laws of the State of California.
Severability
. The invalidity or unenforceability of any provision or provisions of this
Amendment shall not effect the validity or enforceability of any other provision
hereof, which shall remain in full force and effect.
Counterparts
. This Amendment may be executed in counterparts, each of which shall be deemed
an original, but all of which together will constitute one and the same
instrument.

IN WITNESS WHEREOF, each of the parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the day and year set forth
above.



COMPANY





CENTILLIUM COMMUNICATIONS, INC.

By: /s/ Kamran Elahian

Title: Chairman

 



 

EMPLOYEE







FARAJ AALAEI

/s/ Faraj Aalaei

